Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/23/2021 and 10/28/2021 were filed before the mailing date of this Allowability Notice.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

DETAILED ACTION
The examiner acknowledges the applicant's submission of the amendment dated 10/14/2021.  At this point claims 1-8 are pending in the instant application.


	REASONS FOR ALLOWANCE
Claims 1-8 are allowed.
The prior art of record including the disclosures of Kaneko and Choi disclose allocating a storage volume that satisfies a bandwidth requirement. Specifically, paragraph 140 of Choi discloses a system that “is operative to select the subset of the set of available storage devices that, in combination, provide an overall bandwidth no less than the bandwidth requirement”. However, none of the prior art of record anticipates nor renders obvious the claim limitations directed towards selecting a set of hard disk drives, wherein a storage bandwidth of a first storage space of each hard disk in the set satisfies a bandwidth requirement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

	CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach systems and methods for memory allocation based on a bandwidth requirement.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.